DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2020.
Claim Status
Claims 1-27 are pending in the current application. Claims 11-27 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, lines 7-8, “the copolymer…comprises acrylamide or an acrylamide derivative as a monomer unit in a range which has no substantial influence” 
With regard to Claim 2, it is not clear what “molar ratio” on lines 2 or 3 is referring to. It is not clear what the mole amount of either the sulfonic acid or the neutral monomer is being compared to. For example, “molar ratio of the monomer unit having the sulfonic acid group in the copolymer” is not a comparison of two mole amounts. Is the claim limiting the molar ratio of the sulfonic acid in the copolymer to the neutral monomer unit having no charge in the copolymer to be less than 1?
With regard to Claim 3, it is not clear what “mass ratio” on lines 2 or 3 is referring to. It is not clear what the mole amount of either the sulfonic acid or the neutral monomer is being compared to. For example, “mass ratio of the monomer unit having the sulfonic acid group in the copolymer” is not a comparison of two mass amounts. Is the claim limiting the mass ratio of the sulfonic acid in the copolymer to the neutral monomer unit having no charge in the copolymer to be less than 1?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen (US 2015/0133618).
With regard to Claims 1 and 9, Hanssen discloses a method of separating a biomolecule from at least one other component in a liquid, comprising a step of contacting said liquid with a separation matrix comprising a solid support and polymer chains bound to said solid support (Abstract, Claims 1 and 9). Hanssen discloses that the polymer chains comprise units derived from a first monomer of structure CH2=CH-L-X, where L is a covalent bond or an alkyl ether or hydroxy substituted alkyl ether chain comprising 2-6 carbon atoms, and X is a sulfonate or phosphonate group (Abstract). 
Hanssen discloses a cation exchange chromatographic matrix comprising a base material, and a copolymer with one monomer unit having at least a sulfonic acid group, the copolymer being immobilized on the base material, wherein the copolymer forms substantially no cross-linked structure and comprises neither acrylamide nor an acrylamide derivative as a monomer unit, or comprises acrylamide or an acrylamide derivative as a monomer unit in a range which has no substantial influence (Abstract, [0012], monomer mixtures for grafting include a) vinyl sulfonic acid and vinylpyrrolidone; the grafted copolymer is present as chains, meaning substantially no cross-linked structure).

However, Hanssen is silent to the ratio of the mass of the copolymer to the mass of the base material is 5% or more and 200% or less, and the density of the sulfonic acid group is higher than 30 mmol/L and 200 mmol/L or lower.
As the protein binding capacity and monomer-aggregate selectivity are variables that can be modified, among others, by optimizing the hydrogen ion capacity, which is a function of the mass of the copolymer to the mass of the base material and a function of the density of the sulfonic acid group, the precise hydrogen ion capacity would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed mass of the copolymer to the mass of the base material is 5% or more and 200% or less, and the density of the sulfonic acid group is higher than 30 mmol/L and 200 mmol/L or lower cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the mass of the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 2, Hanssen discloses that the copolymer may comprise a first monomer comprising a sulfonic acid group (vinyl sulfonate) and a second neutral monomer with no charge (N-vinyl pyrrolidone) ([0039]). Hanssen discloses wherein the molar ratio of the monomer unit having the sulfonic acid group in the copolymer is smaller than the molar ratio of the neutral monomer unit having no charge ([0040], the molar ratio of the first monomer to the second monomer may be less than 1).
With regard to Claim 3, Hanssen discloses that the copolymer may comprise a first monomer comprising a sulfonic acid group (vinyl sulfonate) and a second neutral monomer with no charge (N-vinyl pyrrolidone) ([0039]). Hanssen discloses wherein the molar ratio of the monomer unit having the sulfonic acid group in the copolymer is smaller than the molar ratio of the neutral monomer unit having no charge ([0040], the molar ratio of the first monomer to the second monomer may be less than 1). 
While Hanssen discloses that the molar ratio of the first monomer (vinyl sulfonic acid) to the second monomer (N-vinyl pyrrolidone) may be less than 1, Hanssen does 
Since vinyl sulfonic acid has a lower molecular weight (108.11 g/mol) than N-vinyl pyrrolidone (111 g/mol), if the molar ratio of vinyl sulfonic acid to vinyl pyrrolidone is less than 1, then the mass ratio of vinyl sulfonic acid to vinyl pyrrolidone will also be less than 1.
With regard to Claim 7, Hanssen discloses wherein the cation exchange chromatographic matrix contains no carboxyl group, or has a density of a carboxyl group lower than the density of the sulfonic acid group (the entirety of the Hanssen reference makes no reference to the cation exchange chromatographic matrix comprising a carboxyl group).
With regard to Claim 8, Hanssen discloses wherein the base material is in a membrane form ([0025]).
With regard to Claim 10, Hanssen discloses wherein the cation exchange matrix for biomolecule purification is used for antibody protein purification ([0027]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hanssen (US 2015/0133618), as applied to the claims above, and in further view of Koguma (US 2013/0317129).
With regard to Claim 4, modified Hanssen discloses all the limitations in the claims as set forth above. Hanssen discloses that the monomer imparting the sulfonic acid group may be vinyl sulfonate ([0039]). However, modified Hanssen is silent to wherein the monomer unit having the sulfonic acid group is a glycidyl methacrylate derivative.

Koguma discloses several methods for providing a strong cation exchange group such as a sulfonic acid group ([0029]). The first method includes a copolymerization of a monomer comprising the sulfonic acid group, such monomers including vinyl sulfonic acid ([0029]). Another method includes copolymerization of a precursor monomer comprising a functional group capable of providing a strong cation exchange group, followed by converting the functional group capable of providing the strong cation exchange group into the sulfonic acid group ([0032]). Such monomers include glycidyl methacrylate ([0032]).
Koguma establishes equivalency of monomers providing a sulfonic acid group (vinyl sulfonic acid) and monomers providing a precursor for conversion to a sulfonic acid group (glycidyl methacrylate) that may be copolymerized into a strong cation exchange matrix. As the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the vinyl sulfonic acid from modified Hanssen with glycidyl methacrylate, as taught by Koguma, since such modification would have involved a mere substitution of known equivalent structures. A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.06.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen (US 2015/0133618), as applied to the claims above, as evidenced by Koguma (US 2013/0317129).
With regard to Claims 5 and 6, modified Hanssen discloses all the limitations in the claims as set forth above. Hanssen discloses that the second non-charged monomer may be selected from N-vinyl pyrrolidone, N-vinyl caprolactam, N-vinyl formamide and N-vinyl acetamide ([0049]). N-vinyl pyrrolidone is known to be hydrophilic at from Koguma ([0028]). Furthermore, if N-vinyl pyrrolidone is alone selected as the hydrophilic and neutral monomer unit, then the mass and molar ratio will be 50% or more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777